Title: Testimony in a Prize Case, [14 October 1776]
From: Franklin, Benjamin
To: 


Seth Jenkins, to whose character Franklin was testifying, was a Nantucket relative and sea captain who had visited him in London in 1773. Jenkins was again in town in March, 1775, when he appeared before the House of Lords. In October of the same year he and some fellow Nantucketers arrived once more in London, and began the adventure that eventually brought them before a Philadelphia prize court. They purchased a ship, the brig Richmond, in which to get home; unnamed “friends of America” gave them letters to Franklin, Hancock, and others explaining British designs against the colonies, and the Richmond also carried, for reasons unknown, some £20,000. She sailed under false registry for the West Indies, cleared there for Halifax (but actually bound for Nantucket), and was captured by an American privateer, John Craig. He considered her a legitimate prize because of her clearance, and sent her to Philadelphia and her owners to the Bahamas; they eventually found their way home and contested the seizure. Litigation followed in the Philadelphia admiralty court, punctuated by appeals to Congress. The owners, although they won their case, apparently failed to recover their property.
  
[October 14, 1776]
Doctor Benjamin Franklin being examined declared that he remembered hearing Seth Jenkins examined in the House of Lords on the Prohibitory Bill . . . that the Testimony he gave in the Course of his Examination was in Favour of the Merchants’ Petition and such as shewed the said Jenkins to be a Friend to America.
[In the margin:] Evid. of Doct. Franklyn.
